Case 2:20-cv-00374-SMJ   ECF No. 44-1   filed 03/25/21   PageID.687 Page 1 of 10




                                                                                   5
Case 2:20-cv-00374-SMJ   ECF No. 44-1   filed 03/25/21   PageID.688 Page 2 of 10




                                                                                   6
Case 2:20-cv-00374-SMJ   ECF No. 44-1   filed 03/25/21   PageID.689 Page 3 of 10




                                                                                   7
Case 2:20-cv-00374-SMJ   ECF No. 44-1   filed 03/25/21   PageID.690 Page 4 of 10




                                                                                   8
Case 2:20-cv-00374-SMJ   ECF No. 44-1   filed 03/25/21   PageID.691 Page 5 of 10




                                                                                   9
Case 2:20-cv-00374-SMJ   ECF No. 44-1   filed 03/25/21   PageID.692 Page 6 of 10




                                                                                   10
Case 2:20-cv-00374-SMJ   ECF No. 44-1   filed 03/25/21   PageID.693 Page 7 of 10




                                                                                   11
Case 2:20-cv-00374-SMJ   ECF No. 44-1   filed 03/25/21   PageID.694 Page 8 of 10




                                                                                   12
Case 2:20-cv-00374-SMJ   ECF No. 44-1   filed 03/25/21   PageID.695 Page 9 of 10




                                                                                   13
Case 2:20-cv-00374-SMJ   ECF No. 44-1   filed 03/25/21   PageID.696 Page 10 of 10




                                                                                    14
